—Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that Supreme Court should have suppressed a statement that he made to a police investigator following his arrest. Although the statement was made while defendant was in custody at the Public Safety Building, the *1133evidence adduced at the Huntley hearing supports the court’s conclusion that the statement was not the result of police interrogation or its functional equivalent (see, People v Huffman, 61 NY2d 795; People v Reinard, 244 AD2d 936, lv denied 91 NY2d 896). (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — Robbery, 3rd Degree.) Present — Den-man, P. J., Hayes, Balio, Boehm and Fallon, JJ.